Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 06, 2019

The Court of Appeals hereby passes the following order:

A20D0173. MICHAEL BRIAN FINDLEY v. A-TOW et al.

      On August 2, 2019, the trial court awarded attorney fees under OCGA § 9-11-
37 and OCGA § 9-15-14 against Michael Brian Findley. Findley filed a motion for
reconsideration from that order, which the trial court denied on October 15, 2019.
Findley then filed an application for discretionary review on November 13, 2019.
We, however, lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734
(380 SE2d 57) (1989). Moreover, a motion for reconsideration does not extend the
time for filing an appellate challenge to an appealable order, and the denial of a
motion for reconsideration is not appealable in its own right. See Bell v. Cohran, 244
Ga. App. 510, 510-511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App.
271, 271 (326 SE2d 5) (1985).
      Findley untimely filed his discretionary application 103 days after the trial
court’s attorney fee award. His motion for reconsideration did not extend the time to
appeal that order, and the denial of his motion for reconsideration is not itself
appealable. See OCGA § 5-6-35 (d); Bell, 244 Ga. App. at 510-511; Savage, 173 Ga.
App. at 271.
      Accordingly, this application for discretionary appeal is hereby DISMISSED
for lack of jurisdiction.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     12/06/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.